Citation Nr: 0515724	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  03-21 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 1996 to July 
2002.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

Service connection is now in effect for the following: loss 
of motion, right ankle, as a result of a right ankle sprain, 
rated as 20 percent disabling; chronic epididymal orchialgia, 
rated as 10 percent disabling; irritable bowel syndrome, 
rated as 10 percent disabling; bilateral plantar fasciitis, 
rated as 10 percent disabling; loss of motion of the right 
elbow as a residual of right elbow sprain (dominant), rated 
as 10 percent disabling; and scars, removal of both great 
toenails, and scars on chest, residuals of cyst removal, each 
rated as noncompensably disabling.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran exhibited a history of mental health problems.  
Recent VA examinations have suggested he has depression or an 
adjustment disorder with depressed mood and alcohol 
dependence in partial; sustained remission.

There is no psychiatric assessment as to the role that the 
veteran's service had on his mental health, and more 
particularly, whether his numerous and fairly significant 
service-connected other problems have had an impact thereon.

In that regard, it is noted that disability which is 
proximately due to or the result of a service connected 
disease or injury shall be service connected.  See 38 C.F.R. 
§ 3.310.

The Court has held that when aggravation of a veteran's non- 
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995).  Establishing service connection on a secondary 
basis requires evidence sufficient to show: (1) that a 
current disability exits, and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service- 
connected disability.  Id.  This has not been fully addressed 
by the RO.

The Board notes that, in evaluating a claim, it may consider 
only independent medical evidence to support the findings, 
and must cite to competent evidence of record to support its 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  There is 
no such opinion of record in this case.

And finally, pursuant to new regulations as to due process, 
it is unclear that the veteran totally understands what is 
required to sustain his claim in this regard.

The Board has no alternative but to remand the case for 
development on both substantive and procedural grounds.  The 
case is returned for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He should be asked to provide 
any clinical evidence as to his mental 
health in, during and since service, and 
if he needs help in obtaining such 
record's the RO should assist him in that 
regard.

2.  The case should be submitted to a 
psychiatrist for a written opinion as to 
the following: (a) what is the correct 
diagnoses of the veteran's current mental 
health problems; (b) what is the probable 
etiology of the psychiatric disorder(s); 
(c) what is the relationship between the 
veteran's service and/or his service-
connected disabilities and his 
psychiatric disabilities.  The opinions 
should be annotated to the evidence of 
record and supported by well reasoned 
explanations.

3.  The case should then be reviewed by 
the RO.  If the decision remains adverse, 
a SSOC should be prepared, and the 
veteran and his representative should be 
given a reasonable opportunity to respond 
thereto.  The case should then be 
returned to the Board for further 
appellate review.  The veteran need do 
nothing further until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


